DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/3/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claim 1 has been amended.  Claim 8 is cancelled.  Claim 12 is newly added.

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is the inclusion of the limitation “the detection part is disposed at a position closer to a second opening face of the through hole than to a position of a first opening face of the through hole, the first opening face being an opening face that is located at a stator core side of the through hole” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Claims 2-7 and 9-11 are allowed for the same reason.
The primary reason for the allowance of claim 12 is the inclusion of the limitation “the machine comprises a contact member that is provided to the housing so as to face and contact the bottom part of the covering member in an axial direction” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 12.



Prior Art
The following prior art is considered pertinent to applicant's disclosure:
Yousefi (DE 10154920 A1) Shows a temperature sensor for a coil but does not show or suggest all of the claimed features;
Bahr (DE 102011084229 A1) Shows a temperature sensor for an electrical machine but does not show or suggest all of the claimed features; and
Linda (FR 2935562 A1) Shows a temperature sensor for an electrical machine but does not show or suggest all of the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E MATES/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832